Gildersleeve, J.
This action was brought to recover damages which the plaintiff alleged he sustained by reason of the wrongful conversion by defendants of the plaintiff’s personal property. The pleadings were oral. The issues were tried by the court and a jury. It appeared from the testimony that the defendants had undertaken to'make up for the plaintiff a quantity of collars and cuffs. When the work was done, the parties could not agree upon the sum to be paid for the labor. The plaintiff offered to pay $70 for the work, while the defendants insisted upon $76.30. There is some conflict of testimony as to> just what transpired in reference to this feature of the controversy. The court charged the jury, among other things, as follows: “Your verdict in this case will be one of two. It will.be a judgment for the plaintiff in such sum as you believe these goods to be worth, or judgment for the defendants.”
The jury rendered the following verdict: “In favor of the plaintiff, that he was entitled to the recovery of the possession of *187the property claimed in the action, being 155 10-12 dozen collars and 77 11-12 dozen cuffs, or their value; the jury found the value of the property to be $446.77, and that defendants were entitled to be paid the sum of $76.30 upon the delivery of the goods.”
This verdict did not determine the issues presented. An appropriate judgment could not be entered thereon. In an action for conversion, the judgment should be in favor of the plaintiff for the value of the property, or a judgment in favor of the defendant.
The judgment should be reversed, and a new trial ordered, with costs to the appellants to abide the event.
Beekman, P. J., and Gtegebich, J., concur.
Judgment reversed and new trial ordered, with costs to appellants to abide event.